Citation Nr: 0428120	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  95-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of right 
inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals on 
appeal from an August 1994 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas, which denied the appellant's claim seeking entitlement 
to service connection for residuals of a right inguinal 
hernia.  The appellant perfected a timely appeal of this 
determination.

In July 1999 and November 2003, the Board remanded this 
matter for further development and adjudication.  This having 
been completed, this matter is again before the Board.

During the course of this appeal, the appellant's claims 
folder was transferred to the Regional Office in Huntington, 
West Virginia.


FINDINGS OF FACT

A right inguinal hernia, to include any resulting residuals, 
was not manifested in active service, during a period of 
active duty for training, or a period of inactive duty for 
training, and is not shown to be otherwise related to the 
veteran's military service.


CONCLUSION OF LAW

A right inguinal hernia, to include any resulting residuals, 
was not incurred in or aggravated during active military 
service, active duty for training, or inactive duty for 
training.  38 U.S.C.A. §§ 101(16), (24), 1131, (West 2002); 
38 C.F.R. §§ 3.6(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In the present case, the RO, in a letter dated in May 2002, 
provided the appellant with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).  In this and 
other communications from the RO, including a letter dated in 
March 2003, the appellant was furnished notice of the types 
of evidence needed in order to substantiate his claim of 
service connection, as well as the types of evidence VA would 
assist him in obtaining.  The appellant was informed of his 
responsibility to identify, or submit directly to VA medical 
evidence that shows a currently disability, evidence of a 
disease or injury in service, and medical evidence of a link 
between his current disability and service.  The appellant 
was also informed that this evidence could consist of medical 
records or medical opinions.  Moreover, the RO specifically 
invited the appellant to send in information describing 
additional evidence or the evidence itself, fulfilling the 
requirement that VA request that the appellant provide any 
evidence in his possession pertaining to his claim.  

By way of an August 1994 rating decision, a December 1994 
Statement of the Case, and January 1999, September 2002, and 
January 2004 Supplemental Statements of the Case, the RO 
advised the appellant and his representative of the basic law 
and regulations governing service connection claims, and the 
basis for the denial of the appellant's claim.  These 
documents, as well as the RO's May 2002 letter and other 
communications with the appellant, also specifically informed 
the appellant of the cumulative information and evidence 
previously provided to VA, or obtained by VA on the 
appellant's behalf.

In the present case, the Board notes that the RO provided 
adequate VCAA notice to the appellant only after the initial 
unfavorable decisions in this case.  While the notice 
provided to the appellant in May 2002 and March 2003 was not 
given prior to the initial RO adjudication of his claim, the 
notice was provided by the RO prior to the September 2002 and 
January 2004 Supplemental Statements of the Case and prior to 
the transfer and certification of the appellant's case to the 
Board.  The Board also finds that the notice fully complied 
with the requirements of 38 U.S.C.
§ 5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
appellant and his representative have had time to consider 
the notice and respond with any additional evidence or 
information relevant to his claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  To 
decide the appeal on these facts would not be prejudicial 
error to the appellant.

For the reasons above, the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and Pelegrini v. Principi, No. 
01-944, slip op. at 10-11 (Vet. App., June 24, 2004) (VCAA 
notice must be given prior to initial unfavorable AOJ 
decision, however no nullification is mandated; rather, 
appellant has right to content-complying notice and proper 
subsequent VA process).  In this context, it is well to 
observe that the VCAA requires only that the duty to notify 
be satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Sutton v. Brown, 9 Vet. App. 553 (1996).

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate his claim of entitlement to service connection.  
38 U.S.C.A. § 5103A (West 2002).  In particular, the 
information and evidence associated with the claims file 
consists of the appellant's service medical records, post-
service private medical evidence, and statements submitted by 
the appellant and his representative in support of his claim.  
In this regard, the Board notes that the Board remanded this 
case for further development and requested that the RO 
contact the appellant for information and medical evidence 
that could help establish his claim.  The Board also notes 
that in August 1999, May 2002 and March 2003, the RO 
requested that the appellant provide information regarding 
healthcare providers who had treated the appellant for 
inguinal hernia or residuals thereof, as well as any medical 
evidence or information regarding his current condition.  The 
appellant was also invited to send in evidence indicating 
that his condition is linked to his service, and was asked to 
fill out authorizations in order that the RO may attempt to 
obtain medical records and evidence suggested by the record.  
The appellant did not respond to these requests and no 
additional evidence was associated with the claims file.  
Based on a review of the record, the Board finds that the RO 
undertook reasonable development efforts in this case.  

In light of the foregoing, the Board concludes that there is 
no identified evidence that has not been accounted for with 
respect to the appellant's claim.  Moreover, the appellant's 
representative has been given the opportunity to submit 
written argument.  Therefore, under the circumstances of this 
case, VA has satisfied its duty to assist the appellant with 
respect to his claim.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Analysis

Active military, naval, or air service is defined to include 
active duty or a period of active duty for training during 
which a person was disabled or died from a disease or injury 
incurred, and any period of inactive duty for training during 
which a person was disabled or died from an injury incurred 
in or aggravated in line of duty or from an acute myocardial 
infarction or a cardiac arrest.  38 U.S.C.A. §§ 101(24); 
38 C.F.R. §§ 3.6(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty, in active 
military, naval, or air service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The appellant essentially contends that the RO was incorrect 
in not granting the benefit sought on appeal.  The appellant 
maintains, in substance, that he developed a right inguinal 
hernia while performing active service during the period from 
1983 to 1989, and that he now has residuals of that 
condition.

Contrary to the appellant's assertions, the service 
department has verified that he served on active duty from 
August 22, 1984 to January 18, 1985.  The service department 
records further document that, for purposes of recruitment 
and pre-enlistment into the United States Army, the appellant 
was placed in a reserve group prior to entering service on 
August 22, 1984.  The service department records do not 
verify any other active service.  See Duro v. Derwinski, 2 
Vet. App. 530 (1992).

A report of medical examination performed in October 1983, 
for purposes of military entrance processing, indicates that 
the veteran's genitourinary system was normal.  The service 
medical records do not reflect any complaints of or treatment 
for a right inguinal hernia.  In a statement of medical 
condition, dated in January 1984, the veteran checked the 
box, noting that there had been no change in his medical 
condition since the separation medical examination conducted 
more than 3 working days prior to his separation.  Nothing 
regarding a right inguinal hernia or residuals thereof is 
mentioned in these records.  Thus, the appellant's service 
department medical records do not contain evidence of a right 
inguinal hernia or any condition which could be related to a 
right inguinal hernia in service.

The only indication of this condition in the record is found 
in a May 1994 report of a private physician who notes that 
the appellant reported a history of "right inguinal hernia 
repair in 1987 - while in the army."  The physician also 
noted that the appellant still had "some pain" related to 
this.  There is otherwise no evidence in the record regarding 
this condition.  Significantly, however, none of the evidence 
of record establishes that this condition developed and was 
diagnosed while the veteran served in the reserve group prior 
to entering active military service in August 1984, or during 
his period of active duty from August 1984 to January 1985.  

For these reasons the Board determines that the veteran's 
right inguinal hernia was not incurred in or aggravated while 
the veteran was in active military service, active duty for 
training, or inactive duty for training.  38 U.S.C.A. 
§ 101(16), (24), 1131; 38 C.F.R. §§ 3.1(k), 3.6(a), 3.303 
(2003).  Therefore, the criteria for establishing entitlement 
to service connection for residuals of a right inguinal 
hernia are not met.  Accordingly, the appeal is denied.


ORDER

Service connection for residuals of a right inguinal hernia 
is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



